           Case 1:20-cv-08742-VEC Document 37 Filed 01/22/21 USDC         PageSDNY
                                                                               1 of 2
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 1/22/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 ARIEL ZUCKERMAN,                                               :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-8742 (VEC)
 GW ACQUISITION LLC D/B/A G&W                                   :
 INDUSTRIES, MICHAEL MARINOFF, IN HIS :                               ORDER
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES, AND ALBERT MALEH, IN HIS :
 INDIVIDUAL AND PROFESSIONAL                                    :
 CAPACITIES.,                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on January 22, 2021, the parties appeared for an initial pretrial conference;

         IT IS HEREBY ORDERED that Defendants’ request to stay discovery pending the

resolution of a forthcoming Motion to Dismiss is DENIED.

         IT IS FURTHER ORDERED that Plaintiff must provide HIPAA-compliant medical

release authorizations to Defendants by no later than Friday, January 29, 2021. Discovery of

medical records is limited to five years of mental health records and two years of physical health

records, including from Plaintiff’s internist and OBGYN. The Court will enter a case

management plan by separate order. The parties are further reminded that in the event of a

discovery dispute, they must follow Rule 3(B) of the undersigned’s Individual Practices in Civil

Cases.

         IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge or a referral to the Court-annexed mediation

program, they may submit a joint letter requesting a referral.
       Case 1:20-cv-08742-VEC Document 37 Filed 01/22/21 Page 2 of 2




SO ORDERED.
                                           ________________________
Date: January 22, 2021                        VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
